[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Burroughs, Slip Opinion No. 2022-Ohio-2146.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.




                          SLIP OPINION NO. 2022-OHIO-2146
          THE STATE OF OHIO, APPELLEE, v. BURROUGHS, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as State v. Burroughs, Slip Opinion No. 2022-Ohio-2146.]
Fourth Amendment—Warrantless search—Single-purpose-container exception to
        the warrant requirement applies only when the illegal nature of the contents
        of a package are readily apparent because of the distinctive characteristics
        of the package—Court of appeals’ judgment reversed, conviction vacated,
        and cause remanded to the trial court.
     (No. 2020-1304—Submitted October 27, 2021—Decided June 28, 2022.)
                APPEAL from the Court of Appeals for Marion County,
                              No. 9-19-91, 2020-Ohio-4417.
                                    _________________
        DEWINE, J.
        {¶ 1} While executing an arrest warrant, police discovered a closed
bookbag with a plastic baggie stuck in its zipper. Without obtaining a search
                              SUPREME COURT OF OHIO




warrant, they opened the bookbag and discovered illegal drugs. The question for
us is whether the warrantless search comports with the Fourth Amendment under
the “single-purpose-container exception” to the warrant requirement. We hold that
it does not. The exception applies only when the illegal nature of the contents of a
package are readily apparent because of the distinctive characteristics of the
package. A bookbag could hold a variety of items—some illegal, some not.
       {¶ 2} Because there was no valid basis to search the bookbag without a
warrant, the trial court erred in failing to grant a motion to suppress the evidence.
The court of appeals held otherwise, so we reverse its judgment.
                                  I. Background
         A. A warrantless search of a bookbag and a possession charge
       {¶ 3} Early on a January morning, Officer Chris Coburn knocked on
Kennedy Burroughs’s door.        He and two other officers had come to arrest
Burroughs for obstruction of justice. Eventually the door cracked open.
       {¶ 4} When Officer Coburn told Burroughs he had a warrant for her arrest,
she shut the door. Through the closed door, Burroughs implored the officer to give
her a second. Officer Coburn refused, but when he turned the knob, he found that
the door had been locked. He threatened to kick down the door; Burroughs
answered that she was coming.
       {¶ 5} Officer Coburn walked to a window and looked in. He saw Burroughs
grab some baggies off a table and head toward the back of the house. Fearing that
Burroughs was attempting to get rid of drugs, he kicked in the door and rushed into
the house. In one bedroom, he found Burroughs and a teenager. On a plate beside
the bed were marijuana-cigarette butts and residue. And on the floor of an attached
bathroom, he found a closed bookbag with part of a plastic baggie caught in the
zipper. Officer Coburn suspected that Burroughs had taken the bookbag into the
bathroom to flush drugs. But believing that he needed a search warrant to open the
bookbag, he left it zipped.




                                         2
                                January Term, 2022




       {¶ 6} Burroughs was placed under arrest and removed to the squad car;
meanwhile officers questioned the teenager and conducted a protective sweep of
the house. Another police officer, Lieutenant Mark Elliott, arrived on the scene
and opened the bookbag, ostensibly to make sure it did not contain weapons. He
found marijuana inside, leading to Burroughs being charged with illegal possession
of drugs.
            B. Burroughs challenges the constitutionality of the search
       {¶ 7} Burroughs moved to suppress the evidence, arguing that the
warrantless search of the bookbag violated her right to be free from unreasonable
searches under the Fourth Amendment. The trial court denied Burroughs’s motion.
It reasoned that the warrantless search was lawful because the bookbag was in plain
view and the lieutenant had probable cause to suspect it contained contraband.
       {¶ 8} On appeal, the Third District Court of Appeals rejected the trial
court’s reasoning but affirmed the judgment on other grounds. The court of appeals
opined that the plain-view exception could justify only the seizure of the bookbag,
not its search. 2020-Ohio-4417, 158 N.E.3d 699, ¶ 19. Nonetheless, it concluded
that the search was justified based on the single-purpose-container exception to the
warrant requirement. Id. at ¶ 26.
       {¶ 9} Burroughs appealed to this court, and we accepted jurisdiction to
decide the validity of the search.
                                     II. Analysis
  A. Absent exigent circumstances, the search of a closed container requires a
                                       warrant
       {¶ 10} Burroughs argues that the search of a bookbag inside a home without
a warrant is unreasonable absent exigent circumstances that were not present in her
case. Burroughs does not argue that the officers’ seizure of the bookbag was
unlawful. Nor does she contend that the officers lacked probable cause to believe




                                          3
                             SUPREME COURT OF OHIO




that the bookbag contained marijuana. Instead, Burroughs argues that the officers
should have obtained a search warrant before they opened the bookbag.
       {¶ 11} In briefing to this court, Burroughs relies upon the Fourth
Amendment to the United States Constitution, but she also references Article I,
Section 14 of the Ohio Constitution. She fails, however, to make any argument
based on the text, history, or tradition of the Ohio Constitution. Nor did Burroughs
advance any argument below relating to the Ohio Constitution. Because Burroughs
has failed to develop any argument under the Ohio Constitution, we are constrained
to analyze this case under the Fourth Amendment only.
       {¶ 12} The Fourth Amendment to the United States Constitution commands
that the “right of the people to be secure in their * * * effects, against unreasonable
searches * * * shall not be violated, and no Warrants shall issue, but upon probable
cause, supported by Oath or affirmation, and particularly describing the place to be
searched * * *.”
       {¶ 13} It is the rule, not the exception, that police must obtain a warrant to
conduct a search. See Riley v. California, 573 U.S. 373, 382, 134 S.Ct. 2473, 189
L.Ed.2d 430 (2014). The warrant requirement ensures that the lawfulness of a
search is determined “by a neutral and detached magistrate instead of being judged
by the officer engaged in the often competitive enterprise of ferreting out crime.”
Johnson v. United States, 333 U.S. 10, 14, 68 S.Ct. 367, 92 L.Ed. 436 (1948). “In
the absence of a warrant, a search is reasonable only if it falls within a specific
exception to the warrant requirement.” Riley at 382.
     B. The state argues that the single-purpose-container exception applies
       {¶ 14} The state contends that no warrant was required because the search
fell under the single-purpose-container exception to the warrant requirement. That
exception can be traced to a footnote in Arkansas v. Sanders, a United States
Supreme Court case involving the warrantless search of luggage in a car based on
an anonymous tip. 442 U.S. 753, 755, 99 S.Ct. 2586, 61 L.Ed.2d 235 (1979),




                                          4
                                January Term, 2022




abrogated by California v. Acevedo, 500 U.S. 565, 111 S.Ct. 1982, 114 L.Ed.2d
619 (1991); see id. at 764, fn. 13. When considering whether the search required a
warrant, the Supreme Court observed that “some containers (for example a kit of
burglar tools or a gun case) by their very nature cannot support any reasonable
expectation of privacy because their contents can be inferred from their outward
appearance.” Id. at 764, fn. 13. Because the luggage in Sanders was not a single-
purpose container of this sort, the court held that a warrant was required, id. at 766.
       {¶ 15} The single-purpose-container exception is best understood as an
offshoot of the plain-view doctrine. See Robbins v. California, 453 U.S. 420, 427,
101 S.Ct. 2841, 69 L.Ed.2d 744 (1981) (plurality) overruled on other grounds,
United States v. Ross, 456 U.S. 798, 824, 102 S.Ct. 2157, 72 L.Ed.2d 572 (1982).
Under the Fourth Amendment’s plain-view doctrine, an officer may seize an object
in plain view without a warrant if (1) the officer did not violate the Fourth
Amendment in arriving at the place from which the evidence could be viewed, (2)
the object’s incriminating nature is immediately apparent, and (3) the officer has a
right to access the object where it is located. See Horton v. California, 496 U.S.
128, 136-137, 110 S.Ct. 2301, 110 L.Ed.2d 112 (1990). There is simply no
reasonable expectation of privacy in the outward appearance of an object that has
been left in plain view. See id. at 133.
       {¶ 16} Ordinarily, when the requirements of the plain-view doctrine are
satisfied, police may seize a closed container but must obtain a warrant to search
the container. See, e.g., United States v. Place, 462 U.S. 696, 701, 103 S.Ct. 2637,
77 L.Ed.2d 110 (1983). The reason the police may seize, but not open, the closed
container has to do with the two distinct interests protected by the Fourth
Amendment—“the interest in retaining possession of property and the interest in
maintaining personal privacy,” Texas v. Brown, 460 U.S. 730, 747, 103 S.Ct. 1535,
75 L.Ed.2d 502 (1983) (Stevens, J., concurring in the judgment). When there is
probable cause to believe that the closed container holds evidence of criminal



                                           5
                             SUPREME COURT OF OHIO




activity, the owner’s interest in possession is outweighed by the risk that the
contents may disappear or be put to their intended use before a warrant may be
obtained, see Place at 701-702. Thus, police may seize the container. On the other
hand, once the container has been seized, those risks disappear. There is no
justification for allowing the officer to forgo a warrant before opening the closed
container. This limitation protects the owner’s privacy interest.
       {¶ 17} The single-purpose-container exception is premised on the notion
that when “the distinctive configuration of a container proclaims its contents, the
contents cannot fairly be said to have been removed from a searching officer’s
view,” Robbins at 427. “The same would be true, of course, if the container were
transparent, or otherwise clearly revealed its contents.”       Id.   A warrant is
unnecessary in such a case because the outward appearance of the container has
already made evident the container’s contents; there is no privacy interest left to
protect. See Sanders, 442 U.S. at 764, 99 S.Ct. 2586, 61 L.Ed.2d 235, fn. 13.
       {¶ 18} The single-purpose-container exception is a particularly narrow
exception to the warrant requirement. Indeed, neither this court nor the United
States Supreme Court has ever used the exception to authorize a warrantless search.
While the court has made clear that there are circumstances in which the exception
will apply, such are limited to only the rare, obvious case. See Brown at 750
(Stevens, J., concurring in the judgment); see also Robbins, 453 U.S. at 428-429,
101 S.Ct. 2841, 69 L.Ed.2d 744.
       {¶ 19} To meet the requirements of the single-purpose-container exception,
the container’s contents must be sufficiently obvious that they could be said to be
in plain view. Robbins at 427. In Robbins, officers found two packages wrapped
in green opaque plastic in the recessed luggage compartment of a car; upon
unwrapping the packages, they discovered marijuana. Id. at 422. In holding that
the officers needed a warrant to search the packages, the court rejected the argument
that the single-purpose-container exception applied. Id. at 427-428. The court




                                         6
                                January Term, 2022




explained that to fall within that exception, “a container must so clearly announce
its contents, whether by its distinctive configuration, its transparency, or otherwise,
that its contents are obvious to an observer.” Id. at 428.
       {¶ 20} We are concerned with a bookbag, an object commonly used to carry
a wide variety of items. As the name suggests, a bookbag may carry books. It may
also carry lunch, private letters, or as Lieutenant Elliott ostensibly believed,
weapons. The bookbag at issue is not transparent, it did not silhouette a distinctive
shape, and its illicit contents could not be observed without opening it. The
bookbag did have part of a baggie stuck in the zipper, but the visible part of the
baggie was empty. It therefore announced only that the bookbag contained a
baggie. Under these circumstances, the contents of the bookbag cannot be said to
have been so obvious that they may as well have been in plain view.
       {¶ 21} The state seeks to broaden the single-purpose-container exception
beyond single-purpose containers to include situations in which, based on a totality
of the circumstances, the contents of a container are a foregone conclusion. We
cannot square such a far-reaching exception—one essentially allowing searches of
containers based on a super-probable-cause showing—with traditional Fourth
Amendment principles. To allow container searches based on a totality-of-the-
circumstances test would, in essence, have the exception swallow the rule, enabling
officers “to conduct warrantless searches of indistinct and innocuous containers
based solely on probable cause derived from the officers’ subjective knowledge and
the circumstances,” United States v. Gust, 405 F.3d 797, 802 (9th Cir.2005). A
broad exception of this sort could not easily exist alongside the long-held principle
that “no amount of probable cause can justify a warrantless search or seizure absent
‘exigent circumstances,’ ” Coolidge v. N.H., 403 U.S. 443, 468, 91 S.Ct. 2022, 29
L.Ed.2d 564 (1971).
       {¶ 22} Thus, we see no reason to extend the single-purpose-container
exception beyond its rationale: that when a container by its very nature makes its



                                          7
                             SUPREME COURT OF OHIO




contents clear, its owner has no expectation of privacy in those contents. When the
container does not do so, a warrant is required. That’s true, no matter how confident
an officer is about what he thinks is inside.
       {¶ 23} The single-purpose-container exception, as the name makes clear,
applies to single-purpose containers. A bookbag is not a single-purpose drug
container. Lacking an exigent circumstance, Lieutenant Elliott was required to
obtain a warrant before searching the bookbag.
                                  III. Conclusion
       {¶ 24} The single-purpose-container exception did not authorize the police
to search Burroughs’s bookbag. When police search a bookbag in a home under
circumstances that do not give rise to any exigency, they must follow the command
of the Fourth Amendment: get a warrant. The judgment of the court of appeals is
reversed, Burroughs’s conviction is vacated, and this case is remanded to the court
of common pleas with instructions to enter judgment suppressing the evidence
found in the bookbag.
                                                                 Judgment reversed
                                                               and cause remanded.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DONNELLY, STEWART, and
BRUNNER, JJ., concur.
                                _________________
       Raymond A. Grogan Jr., Marion County Prosecuting Attorney, and Nathan
R. Heiser, Assistant Prosecuting Attorney, for appellee.
       Timothy Young, Ohio Public Defender, and Craig M. Jaquith, Assistant
State Public Defender, for appellant.
                                _________________




                                          8